RichaRDSON, Judge,
delivered the opinion of the court.
The day after the defendant filed his motion to dismiss the suit and dissolve the attachment because the first bond was insufficient, but before it was disposed of, the plaintiff filed another bond, which was approved by the court; and, at that stage of the proceedings, the court erred in afterwards sustaining the motion. The first bond was not a nullity, and the ninth section of the attachment law permits the plaintiff to file a second bond, when the first is insufficient, or the surety therein has died or removed from the state, or has become or is likely to become insolvent. (R. C. 1855, p. 242, § 9; Vanandale v. Krum, 9 Mo. 397 ; Tevis v. Hughes, 10 Mo. 380.)
The other judges concurring, the judgment will be reversed and the cause remanded.